Title: From Nicholas P. Trist to James Madison, 25 January 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                 January 25th. 1827.
                            
                        
                        This mail conveys to you two copies of the enactments, which have been delayed so long. You will be surprised
                            to learn that I have taken upon myself to send on the report without them: this went by last sunday’s mail. On meeting
                            Genl. Cocke early in the week of the sale, he immediately enquired about the report, & expressed great surprise
                            & concern at the answer. "What! not yet. Bless my soul!" At the time that he left
                            Richmond even, the delay had become matter of astonishment & deep regret. The report had been relied upon, from
                            the first, as the entering wedge to every measure concerning both the University & Mrs R.—On the Genl.’s again
                            urging it, I had determined at one time, to send the report by last Thursday’s mail. But, on further reflexion, the delay
                            had already been so great that the addition of one post could not be of vital importance—The enactments would certainly be ready by Sunday—I therefore changed my mind, & resolved to wait till
                            then. Sunday came! And still in the same predicament! I therefore despatched the packet without the enactments. Rather
                            than myself communicate directly with the President & Directors of the L. Fund, I wrote a line to Mr Cabell,
                            begging that he would explain the delay, & also announce the laws as following close upon the heels of the rest.
                            There was another cause which made it important, in the eyes of Genl. C & Mr Garrett, both of whom repeatedly
                            expressed the utmost anxiety on the subject, that the report should go immediately. A petition from the persons assembled
                            at Mo. had been moved by Mr Tucker, and adopted, praying for such an appropriation as would retain the bust within the
                            State. This had gone by the thursday’s post.
                        The sales both in Bedford and here, have been very good. It was not contemplated
                            until during the sale to sell any of the pictures; but, on considering the prospect of good
                            prices, the trouble, the danger & the expense of sending them on, it was determined to try the engravings, casts
                            & minor objects. The furniture sold very well also—the whole was disposed of, with the exception of that of his
                            apartment & a couple of chairs.
                        Your kind packet arrived safe. A dip into Newspapers is a temptation, I have not firmness to resist, although
                            it is a dissipation in which I have lost much time. In common with every friend of Liberty I am delighted at this new
                            disposition of the British government, and at the fortunate pretext for its indulgence. What a pity that similar treaties
                            could not be ripped up in favor of the liberal elements which are smothering in Spain &
                            Italy!
                        My usual feelings of grateful attachment attend Mrs Madison & yourself In haste, 
                        
                            
                                N P Trist
                            
                        
                    